December 4, 2012




                                   JUDGMENT

                  The Fourteenth Court of Appeals
                   DIANNE CARROLL FITZPATRICK, Appellant

NO. 14-12-00961-CV                         V.

    STATE FINANCIAL SERVICES—SPRINGLEAF, INC. D/B/A SPRINGLEAF
     FINANCIAL SERVICES OF TEXAS, INC. F/K/A AMERICAN GENERAL
              FINANCIAL SERVICES OF TEXAS, INC, Appellee
                   ________________________________

       Today the Court heard its own motion to dismiss the appeal from the order signed
by the court below on March 2, 2012. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.

       We further order that all costs incurred by reason of this appeal be paid by
appellant, Dianne Carroll Fitzpatrick.
      We further order this decision certified below for observance.